Citation Nr: 0910891	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the Appellant may be recognized as the surviving 
spouse of the Veteran for the purpose of Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1970.  The Veteran died in July 2006.  The 
appellant is advancing this appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision letter by the 
RO, which determined that the appellant did not meet the 
eligibility requirements for recognition as the surviving 
spouse of the Veteran, and thus denied her claim of 
entitlement to Dependency and Indemnity Compensation 
benefits.  The appellant perfected a timely appeal of this 
adverse determination.

In July 2008, the appellant appeared for a Travel Board 
hearing before another Veterans Law Judge.  A transcript of 
that hearing, however, was later deemed unavailable.  
Accordingly, she, accompanied by her representative, 
testified at a further Travel Board hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  


FINDINGS OF FACT

1. The Veteran and the appellant were legally married in 
January 1973.

2. The Veteran and the appellant were legally divorced in 
August 1977.

3. The Veteran died in July 2006; at the time of the 
Veteran's death, the Veteran and the appellant were not 
living together and had not remarried.


CONCLUSION OF LAW

The appellant is not, as a matter of law, the Veteran's 
surviving spouse for VA benefit purposes. 38 U.S.C.A. §§ 101, 
103, 1310, 1318, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50-
3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant seeks to be recognized as the 
surviving spouse of the Veteran, in order to qualify for 
appropriate VA benefits.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from a service-connected disability, or if the Veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318.  
Death pension benefits are payable to the surviving spouse of 
a Veteran of a period of war who otherwise meets the 
eligibility requirements. 38 U.S.C.A. § 1541.

An individual is the Veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
Veteran at the time of his death.  In addition, she must have 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death, unless the separation was 
due to misconduct of, or procured by, the Veteran, without 
the fault of the spouse.  In order to qualify as the 
Veteran's surviving spouse, she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person. 38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 
3.1(j), 3.50.

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred 1 year or more before the 
Veteran died, or existed for any period of time if a child 
was born of the purported marriage or was born to them before 
such marriage; (b) the claimant entered into the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the Veteran continuously from the date of 
marriage to the date of his death; and (d) no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period prior to the Veteran's death.  38 
U.S.C.A. § 103; 38 C.F.R. § 3.52.

The appellant does not contest the fact that she was divorced 
from the Veteran at the time of his death.  She contends that 
she nevertheless should be considered his surviving spouse 
for VA benefits purposes because she had been married to the 
Veteran and because the decree of divorce reserved her right 
of alimony.  The appellant also indicated that neither she 
nor the Veteran remarried after their divorce.  

Nevertheless, the facts of the present case are clear.  As 
evidenced by the appellant's Judgment for divorce, the 
parties were married in January 1973, and divorced in August 
1977.  The record indicates no attempted remarriage of the 
appellant to the Veteran that was invalid by reason of a 
legal impediment.  The Veteran died in July 2006.  At the 
time of his death, the Veteran and the appellant were not 
living together and had not remarried.  While the appellant 
was at one time lawfully married to the Veteran, she and the 
Veteran had been lawfully divorced for many years at the time 
of his death, and under the law she may not be recognized by 
VA as his surviving spouse.  38 U.S.C.A. §§ 101(3), 101(31); 
38 C.F.R. §§ 3.1(j), 3.50.

In considering this issue, the Board is cognizant of 38 
C.F.R. § 3.52, noted above, which provides certain limited 
exceptions to the general definition of surviving spouse.  
While the appellant and the Veteran had a facially valid 
marriage at one time, the appellant nonetheless may not be 
considered the Veteran's surviving spouse under 38 C.F.R. § 
3.52.  When read in the context of the other regulations 
pertaining to the appellant's status, for purposes of 
determining if she may be recognized as the Veteran's 
surviving spouse, it is evident that 38 C.F.R. § 3.52 is 
applicable in determining whether a valid marriage between 
the Veteran and the appellant can be established.  The 
regulation is not applicable if the appellant's valid 
marriage to the Veteran was terminated by divorce prior to 
his death, as in the present case.  38 C.F.R. § 3.50 still 
requires that the appellant have been the Veteran's "lawful" 
spouse at the time of his death.  In addition, 38 C.F.R. § 
3.52(b) indicates that an impediment to a valid marriage is 
for consideration when the parties entered into the 
relationship.  Their subsequent divorce, however, cannot be 
considered an "impediment" to the validity of the original 
marriage, as the validity of the original marriage is not in 
question.

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the Veteran at the time of his 
death and that, as a matter of law, she is not the Veteran's 
surviving spouse for VA benefits purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or lack of entitlement 
under the law).  Hence, the appellant's claim must be denied.

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126, which became effective on November 
9, 2000, is applicable to this claim.  However, the 
provisions of the VCAA have no effect on an appeal, such as 
the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter. Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 73 Red. Reg. 23353-23356 (2008) (amending 38 
C.F.R. § 3.159(b) to provide that VA has no duty to provide 
section 5103 notice when, as a matter of law, entitlement to 
benefit claimed cannot be established).


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of receiving VA benefits is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


